Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
pressure unit in claims 2, 4, 8, 10 is interpreted as a compressor, 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 
Recompression unit is not interpreted under 35 USC 112, sixth paragraph, it would be understood to be interchangeable with the terms recompressor or compressor.

Separation unit is not interpreted under 35 USC 112, sixth paragraph, as it would be understood to be interchangeable with the term separator. 

Expansion based cooling unit is not interpreted under 35 USC 112, sixth paragraph as it is understood to be interchangeable with the term expander.

 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “operating a expansion cooling unit” and “operating a natural gas liquid removal unit” which is considered indefinite.  Claim 1 has already require the presence of a expansion based cooling unit and the presence of a natural gas liquid removal unit.  As such, it is unclear if this is a separate set of units or just a recitation of the original.  For the purpose of examination, this limitation is considered to be repetition of the original units.

Claim 4 recites “passing the at least part of the cooling stream to the indirect heat exchanger in a2) is done by passing the combined stream to the indirect heat exchanger” but this is considered indefinite because with respect to claim 1, from which claim 4 depends these steps have not happened and the limitations lack antecedent basis in the claims. For the purpose of examination, this limitation is interpreted that the combined stream is passed to an indirect heat exchanger.
Claim 5 recites “further passing the warmed further gaseous top stream to the pressure unit to be part of the compressed process stream and/or the cooling stream” which is considered indefinite as “the pressure unit”, “the warmed further gaseous top stream” and “the compressed process stream” both lack antecedent basis in the claims.  For the purpose of examination, this limitation is interpreted that there is a further gaseous top stream which is warmed and passed to a pressure unit.
Claim 6 recites “the further gaseous top stream obtained from the separation vessel to obtain a cooled natural gas feed stream and a warmed further gaseous top stream” which invidious limitations lacks antecedent bass in the claims. For the purpose of examination, this limitation is interpreted that there is a further gaseous top stream which is produced by a separation vessel and which is warmed and the natural gas feed is cooled against he further gaseous top stream to produce the feed stream.
With respect to claim 7 “the warmed cooling stream and the warmed second cooling stream portion are passed to a recompression unit” is considered indefinite as “the warmed second cooling stream” lacks antecedent basis in the claims.  For the purpose of examination, this limitation is interpreted as being dependent upon claim 5; however, this still results in “the warmed cooling stream being indefinite” as based on claim 5 there is a first and second portion.  For the purpose of examination, this limitation is interpreted that after warming both the first and second cooling portions are passed to a recompression unit.
Claim 8 recites “feeding the natural gas feed stream and a recycle stream to the pressure unit” which is considered indefinite as “the pressure unit” lacks antecedent basis in the claims.  For the purpose of examination, this limitation is treated such that there is a pressure unit present.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-4, 6, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malik (US 20140338396), hereinafter referred to as Malik.

With respect to claim 1, Malik teaches a method of cooling a natural gas feed stream and recovering a natural gas liquid stream from the natural gas feed stream (Figures 1/2), the method comprising: a) operating an expansion based cooling unit (flow control valve V2 that causes expansion of a recycle stream used for cooling, paragraphs 62 and 63), comprising obtaining a cooling stream being derived from the natural gas feed stream (cooling stream from V2 is ultimately formed of stream 39 which 

With respect to claim 2, Malik teaches a) operating an expansion based cooling unit, comprising 

a1) obtaining a compressed process stream (compressed process stream 58) and a cooling stream (cooling stream is return stream 40) from a pressure unit (both stream are ultimately derived from the compressor), both the compressed process stream and the cooling stream being derived from the natural gas feed stream (both streams are formed of 39 which is from the feed), a2) passing the compressed process stream and at least part of the cooling stream to an indirect heat exchanger to cool the compressed process stream (in the heat exchanger with E100-800, the recycle compressed stream is cooled against 40, paragraph 62) against the at least part of the cooling stream (40 is used for cooling) to obtain a cooled compressed process stream (the stream fed to V2) recycling the warmed cooling stream- to be comprised in the compressed process stream-(the warmed stream from 40 is now stream 55 and is passed to compressor 22-C600) 
operating a natural gas liquid removal unit, comprising b1) passing a feed stream being derived from the natural gas feed stream to a separation unit and obtaining the natural gas liquid stream from a lower part of the separation unit and a depleted top stream from the separation unit (stream 28 passed to the tower and produces NGL stream 47 and overhead C5+ depleted stream 34), 2) cooling the C5+ depleted top stream thereby obtaining a cooled C5+ depleted top stream (34 is cooled in 22-E200), b3) 

With respect to claim 3, Malik teaches expanding the natural gas feed stream in an inlet expander to obtain an expanded natural gas feed stream (feed stream is expanded at 22-X600, paragraph 54) passing the expanded natural gas feed stream to the separation unit thereby providing the feed stream to the separation unit (a portion of this expanded stream would be passed as 33 to the top of 22-T2100).

With respect to claim 4, Malik teaches wherein cooling the C5+ depleted top stream in the overhead condensers is done against the entire cooling stream (all of the stream from V2 passes to 22-E200), thereby obtaining a warmed cooling stream (after passing through 22-E200 the cooling stream from V2 would be a warm cooling stream), the method further comprising the steps of passing the further gaseous top stream to the expansion based cooling unit comprises combining the further gaseous top stream  with the warmed cooling stream to obtain a combined stream and passing the at least part of the cooling stream to the indirect heat exchanger a2) is done by passing the combined stream to the indirect heat exchanger (the warmed cooling stream from 22-E200 and the stream 39 are combined and then together passed as stream 40 to the heat exchanger and then compressed at 22-C600 and then at least in part sent back to V2 together, all as seen in the figure).

With respect to claim 6, Malik teaches further comprising the steps of: cooling the natural gas feed stream in an inlet heat exchanger against the further gaseous top stream obtained from the 

With respect to claim 9, Malik teaches a system for cooling a natural gas feed stream and recovering a natural gas liquid stream from the natural gas feed stream (Figures 1/2), the system comprising an expansion based cooling unit arranged to generate a cooling stream (flow control valve V2 that cause expansion of a recycle stream used for cooling, paragraphs 62 and 63) and a natural gas liquid removal unit comprising a separation unit arranged to discharge a C5+ depleted top stream (stream 28 is derived from the feed stream and is fed to light end fractionation column 22-T2000, paragraph 60 and as seen in figures, 34 would be C5+ depleted as it is designed to have methane or ethane and lighter components and the system overall which is designed to recover C3 and heavier hydrocarbons from the feed stream, paragraph 6, paragraph 61 which would be understood to include C5+, so the overhead would be depleted with respect to C5+), wherein the system further comprises an overhead condenser fluidly connected to the separation unit receive the C5+ depleted top stream and fluidly connected to the expansion based cooling unit to receive at least part of the cooling stream to cool the C5+ depleted top stream against the at least part of the cooling stream (34 is liquefied in overhead condenser 22-E200 against the cooling stream, paragraphs 60-65).

g

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malik and further in view of Rambo et al. (US PG Pub 5890378), hereinafter referred to as Rambo.

With respect to claim 5, Malik does not teach a1) further comprises passing the warmed further gaseous top stream to the pressure unit to be part of the compressed process stream and/or the cooling stream (the warmed further top gas stream is combined with the cooling stream and thus becomes part of the compressed process stream and the cooling stream).

Malik does not teach a2) further comprises splitting the cooling stream in a first cooling stream portion and a second cooling stream portion, wherein the at least part of the cooling stream passed to the indirect heat exchanger is formed by the first cooling stream portion; and wherein cooling the C5+ depleted top stream is in the indirect heat exchanger is done against the second cooling stream portion, thereby obtaining a warmed second cooling stream portion.



Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Rambo split the cooling stream of Malik into two separate streams one which is sent to each heat exchanger (22-E200 and 22-E3000) before recombining them and recompressing them upstream of compression and cooling since it has been shown that combining prior art elements to yield predictable results is obvious whereby separating the streams would allow for flexibility and optimization of the operations of the system such as by increasing or decreasing the amount of heat exchange needed in one heat exchanger based on actual need or adjust or to allow a reduction in the size of the heat exchangers because less refrigerant (although with a larger amount of temperature change) flows through each.  As Malik only has two heat exchangers the cooling stream is used on, it would be understood that a teaching of splitting and separately using the refrigerant stream would be done to these two heat exchangers.  Further, the combining with the overhead stream would be understood to be upstream or downstream of the split based on need.

With respect to claim 7, Malik as modified teache0073 wherein the warmed cooling stream and the warmed second cooling stream portion are passed to a recompression unit (as modified there is a compressor upstream of 22-C6000 based on Rambo used to compress the combined stream).


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malik and further in view of Granados (US PG Pub 20190118134), hereinafter referred to as Granados.




Malik does not teach a1) further comprises feeding the natural gas feed stream and a recycle stream-to the pressure unit, and wherein the method comprises the steps of: passing the warmed cooling stream to the separation unit thereby providing the feed stream to the separation unit.

Granados teaches that a portion (55) of a separated warmed overhead stream can be recycled (55) and mixed back with the feed gas stream (1) and compressed (5) and fed for separation (11) (Figure 1, paragraph 56).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Granados after being used for warming to have sent at least part of the compressed recycle stream back to be mixed with the feed gas stream prior to a compression in Malik (Malik teaches splitting the compressed stream as desired) since it has been shown that combining prior art elements to yield predictable results is obvious whereby recycling the separated recycle stream back to the feed stream would allow for components not desired in the final overhead to be cycled back into the separation for further removal attempt thus increasing the overall recovery of both overhead and bottom stream desired components.

10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malik and further in view of McCool (US PG Pub 20190049176), hereinafter referred to as McCool.


With respect to claim 10, Malik teaches comprising an expansion based cooling unit, wherein the expansion based cooling unit comprises: a pressure unit which is arranged to receive at least a recycle stream and generate and discharge a compressed process stream and a cooling stream (22-C6000 receives a recycle stream formed of 40 and produces a compressed process stream which also has a portion of which the cooling stream is also a part of) an indirect heat exchanger fluidly connected to the pressure unit to receive the compressed process stream and the cooling stream to cool the compressed process stream against the at least part of the cooling stream thereby obtaining a cooled compressed process stream and a warmed cooling stream (in the heat exchanger 22-E3000, the compressed process stream is cooled against cooling stream 40, which is warmed),  wherein the system further comprise a natural gas liquid removal unit, the natural gas liquid removal unit comprising a separation unit arranged to receive a feed stream and separate the feed stream to obtain and discharge a natural gas liquid stream and a C5+ depleted top stream (22-T2100 produces overhead 34 which as shown in claim 9 is C5+ depleted and bottom stream which is heavier in C5+), an overhead condenser fluidly connected to the separation unit- to receive the C5+ depleted top stream and fluidly connected to the expansion based cooling unit to receive at least part of the cooling stream to cool the C5+ depleted top stream against the at least part of the cooling stream thereby obtaining a cooled C5+ depleted top stream (22-E200 provides cooling to the overhead stream 34 to liquefy it against the stream from V2, paragraphs 60-64), and a separation vessel fluidly connected to the overhead condenser to receive the cooled C5+ depleted top stream and separate the cooled C5+ depleted top stream to obtain and discharge a further gaseous top stream and a liquid bottom stream (cooled stream 30 formed of 34 is sent tot 22-T2000 where it separated into overhead 39 and bottom stream 31), wherein the separation vessel is fluidly connected to an upper part of the separation unit to feed back the liquid bottom stream to the upper part of to the separation unit as a reflux stream, wherein the separation vessel is fluidly connected to the expansion based cooling unit (liquid from the bottom of 22-T200 is passed as stream 31, ultimately stream 33 to the 

Malik does not teach the system further comprising a recompression unit being fluidly connected to the expansion based cooling unit to receive and compress at least the warmed cooling stream the recompression unit being arranged to discharge the recycle stream, which is at least partially derived from the warmed cooling stream, the recompression unit being in fluid communication with the pressure unit.

McCool teaches that a recycle stream is expanded (21) and then used for cooling (10/2) and then is compressed (15) before being mixed with the residue gas stream and compressed again (16) where a portion is then separated (20) before being sent back to the expansion (paragraph 118).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have compressed the recycle stream in a compressor (which can be considered a recompressor as it recompresses an expanded stream) prior to mixing the combining the stream with the overhead stream used in cooling since it has been shown that combining prior art elements to yield predictable results is obvious whereby it is known that two streams being combined would not necessarily be at the same pressure (such as the expanded stream form V2 and the stream 39) and thus it would be obvious to have compressed one prior to mixing to bring them to the same pressure prior to combined compression (22-C6000) in Malik based on the teaching of McCool such the two streams (from V2 and 39) would be separately used for cooling and then the expanded stream would be compressed and combined with the overhead stream prior to compression together.  This would further also allow the expanded stream to have a dynamic range of expansion as the pressure of the stream would not be dependent upon the stream of stream 39 for the combining of the two streams.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816. The examiner can normally be reached Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M KING/             Primary Examiner, Art Unit 3763